      Case 1:20-cv-01570-RGA Document 8 Filed 01/12/21 Page 1 of 1 PageID #: 167


                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE

          FUSION IP LLC,                                 )
                                                         )
                                   Plaintiff,            )
                                                         )
                            v.                           )   C.A. No. 20-1570-RGA
                                                         )
          FUZE, INC.,                                    )
                                                         )
                                   Defendant.            )

                   STIPULATION AND ORDER TO EXTEND TIME

       The parties hereby stipulate and agree, subject to the approval of the Court, that the time for

defendant Fuze, Inc. to answer, move, or otherwise respond to plaintiff’s complaint is extended

through and including February 15, 2021.

 /s/ David W. deBruin                                 /s/ Andrew E. Russell
 David W. deBruin, Esq. (No. 4846)                    Andrew E. Russell (No. 5382)
 GAWTHROP GREENWOOD, PC                               SHAW KELLER LLP
 3711 Kennett Pike, Suite 100                         I.M. Pei Building
 Wilmington, DE 19807                                 1105 N. Market St., 12th Floor
 (302) 777-5353                                       Wilmington, DE 19801
 ddebruin@gawthrop.com                                (302) 298-0700
 Attorneys for Plaintiff                              arussell@shawkeller.com
                                                      Attorneys for Defendant
 Dated: January 12, 2021




                      SO ORDERED this _____ day of_____________, 2021.


                                      ________________________________
                                      United States District Judge
